Citation Nr: 0202197	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  92-53 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee disability on the basis of instability.

2.  Entitlement to a rating in excess of 20 percent for left 
knee disability on a basis other than instability.

3.  Entitlement to a rating in excess of 10 percent for right 
knee disability.

4.  Entitlement to service connection for psychiatric 
disability.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral pes 
planus.


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1982.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1991 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  This case was REMANDED by the Board in 
September 1992 and September 1994.  In March 1998, the Board 
issued a decision which assigned the veteran separate 
evaluations of 10 and 20 percent for the components of the 
veteran's left knee disability and denied the claim for a 
rating in excess of 10 percent for right knee disability.  
The veteran appealed the March 1998 decision and in December 
1998 the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion of the parties, and vacated 
the Board's March 1998 decision to the extent that it denied 
a rating in excess of 20 percent for loss of motion of the 
left knee, a rating in excess of 10 percent for instability 
of the left knee, and a rating in excess of 10 percent for 
right knee disability.  

Thereafter, the case was REMANDED by the undersigned in July 
1999.  While the case was in remand status, the veteran 
perfected an appeal of a May 2001 rating action that 
determined that the veteran had failed to submit new and 
material evidence to reopen the claim of service connection 
for bilateral pes planus, and that denied service connection 
for acquired psychiatric disability.  The case was returned 
to the Board in October 2001.

The Board notes that the veteran appointed James W. Stanley, 
Jr., attorney-at-law, as his representative.  VA revoked Mr. 
Stanley's authority to represent VA claimants, effective from 
October 10, 2001.  In a letter dated in November 2001, the 
veteran was given notice of this development and advised of 
the options that he had with respect to representation.  He 
thereafter informed the Board that he would represent himself 
in this appeal.  


REMAND

The record reflects that on a VA Form 9 received July 24, 
2001, the veteran requested that he be scheduled for a 
personal hearing before a member of the Board at the RO 
(travel Board hearing).  In a letter dated on September 25, 
2001, the RO acknowledged the veteran's request for a travel 
Board hearing.  The RO indicated that the veteran could 
remain on the waiting list for a travel Board hearing or 
choose to have a videoconference hearing instead.  He was 
also given the option to withdraw his hearing request.  He 
was told that he had 30 days from the date of the letter to 
respond.  The matter was certified for appeal on October 4, 
2001.  To date, the veteran has not responded to the 
September 2001 letter nor has he been scheduled for a travel 
Board hearing.

The Board also notes that the evidence suggests that the 
veteran receives VA treatment for his service-connected 
bilateral knee disability on a routine basis.  Records 
received from the Little Rock VA Medical Center (VAMC) dated 
from April to October 2000 were limited to those from the 
mental health clinic.  Those records specifically indicate 
that the veteran was contemporaneously receiving treatment 
for knee disability.  As VA treatment records are considered 
to be constructively included within the record, and must be 
acquired if material to an issue on appeal, it will be 
necessary to obtain the veteran's current medical records 
prior to a final decision in this case.  See Dunn v. West, 11 
Vet.App. 462 (1998).

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and private, who may possess 
additional records pertinent to the 
issues on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.  The RO should 
make a concerted effort to obtain the 
veteran's treatment records from the 
Little Rock VAMC since April 2000.

2.  Then, the RO should readjudicate the 
issues on appeal.

3.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he should be provided a 
supplemental statement of the case, and 
scheduled for a travel Board hearing in 
accordance with the docket number of his 
appeal.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


